Citation Nr: 0809600	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.

REPRESENTATIVE

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to May 
1953.  He died in October 1999.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 2006 decision, the Board denied the appellant's 
application to reopen her claim of entitlement to service 
connection for the cause of the veteran's death and a claim 
for DEA benefits. 

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a September 2007 Order, the 
Court granted a September 2007 Joint Motion for Remand and 
vacated the Board's December 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused on the Board's failure to 
provide adequate reasons and bases for its determination that 
VA complied with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify an appellant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This requires 
notifying her of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim and explaining which portion of the 
supporting evidence is to be provided by whom - her or VA.  
See 38 U.S.C.A. § 5103 (West 2002).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform her about the information and evidence she is expected 
to provide; and (4) request or tell her to provide any 
evidence in her possession pertaining to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is another precedent decision recently enacted 
during the pendency of this appeal pertaining specifically to 
a petition to reopen a previously denied claim for VA 
benefits.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in providing a claimant with notice of the 
legal requirement of "new" and "material" evidence as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform her of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in the specific case at 
issue -- including with respect to each legal requirement 
that must be established to warrant entitlement to the 
benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" that 
constitute a valid claim for service connection defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  Additionally, comprehensive VCAA 
notice for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his claim.  The failure to describe what would constitute 
"material" evidence in almost all circumstances will have a 
prejudicial effect upon the adjudication of the claim, and 
thus the absence of such information would not be harmless 
error.  However, the failure to notify a claimant of the need 
to provide "new" evidence would not have a prejudicial effect 
on the outcome of a petition to reopen, in the specific 
instance where that claim was previously denied on the basis 
of an element for which no evidence had previously been 
submitted, since any evidence submitted would by definition 
be new.

In this case, the Board denied entitlement to service 
connection for the cause of the veteran's death in July 2002.  
The evidence at that time included the veteran's service 
medical records, medical articles, VA treatment records, 
reports of VA examinations and a VA medical opinion.  Also of 
record was a death certificate, listing the cause of death as 
hepatic renal syndrome due to or as a consequence of liver 
cirrhosis, alcoholic hepatitis due to or as a consequence of 
ileus.  At the time of the veteran's death, service 
connection was in effect for bronchiectasis and hepatitis, 
homologous.  The appellant contended that the veteran 
suffered from ill health as a result of the inservice 
hepatitis and ultimately his death was the result of the 
service-connected hepatitis.

The Board based its July 2002 denial, in large part, on a VA 
medical opinion, dated in June 2001, wherein a VA examiner 
stated that he did not feel that there was any debilitating 
affects or general impairment of health as a result of the 
service-connected homologous hepatitis.  He added that it 
would not have rendered him materially less capable of 
resisting the affects of the conditions primarily causing 
death.  He opined that he did not believe that there were 
serious residuals of his homologous hepatitis of any 
severity, which could have possibly influenced any 
acceleration of his death. 

Given the Board's July 2002 decision, for any newly submitted 
evidence to be considered material it must reflect or suggest 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause of 
the veteran's death.  See 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).  Specifically, based on her prior 
arguments, the appellant would need to submit medical 
evidence tending to show that the veteran's death was due to 
his service-connected hepatitis.

As maintained in the September 2007 Joint Remand, the notice 
letter sent to the appellant in January 2004 did not comply 
with the VCAA.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Send the appellant a VCAA letter 
specifically concerning the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for the cause of the 
veteran's death.  The letter must: (i) 
advise her of the type of evidence 
needed to substantiate this claim; (ii) 
apprise her of the evidence she must 
submit; (iii) apprise her of the 
evidence VA will obtain; and (iv) 
request that she submit any relevant 
evidence in her possession.  The letter 
also must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for these claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, regarding the new and 
material claim, the letter must provide 
notice of the legal requirement of 
"new" and "material" evidence as the 
pre-requisite for reopening this 
previously denied claim concerning the 
headaches.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous 
denial (i.e., evidence that a 
disability incurred in or aggravated by 
service either caused or contributed 
substantially or materially to cause of 
the veteran's death.  See the July 2002 
Board decision).  This notice is 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Then readjudicate the claims in 
light of any additional evidence 
obtained.  If the benefits sought are 
not granted to the appellant's 
satisfaction, send her and her attorney 
a supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



